Citation Nr: 1713262	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-12 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating in excess of 50 percent for psoriatic arthritis of the lumbar spine from November 22, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty From August 1968 to April 1981.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This matter was previously remanded by the Board in January 2015.  As discussed below, there has been substantial compliance with the requested development, and the matter is now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Subsequent to the most recent September 2015 supplemental statement of the case (SSOC), the Veteran submitted additional private treatment records in December 2015; specifically, imaging results from an August 2009 lumbar spine bone scan which revealed osteoporosis.  While the Veteran has requested remand for consideration of such evidence by the Agency of Original Jurisdiction (AOJ), the Board notes that such evidence is irrelevant to the issue on appeal, as it relates to imaging testing conducted prior to the rating period on appeal.  Therefore, remand for AOJ consideration, or waiver of such by the Veteran, is not required.  38 C.F.R. § 20.1304 (2016).  

Additionally, during the pendency of the appeal, a July 2015 RO decision granted the Veteran's previously appealed claim of entitlement to a total disability rating based upon individual unemployability (TDIU) prior to November 22, 2013; the RO assigned an effective date of January 1, 2011, which was considered a full grant of benefits sought on appeal.  The Veteran has not expressed disagreement with the effective date assigned for his TDIU rating, and the RO decision is now final.  As such, this issue is longer before the Board and need not be addressed herein.  




FINDINGS OF FACT

1.  As directed within the January 2015 Board remand, the RO requested a VA spine examination in April 2015; however, this examination request was cancelled in June 2015 as the Veteran had previously indicated that he would be traveling out of the country at that time.  

2.  The Veteran was hospitalized while traveling in Spain during the summer of 2015, but was discharged by mid-August 2015.  

3.  Thereafter, the RO again initiated a VA spine examination request in August 2015 and the VA Medical Center (VAMC) sent an August 2015 notice letter to the Veteran's address of record informing him to contact the VAMC in order to schedule his VA examination; however, the examination request was cancelled in September 2015 after the Veteran failed to RSVP for an examination date.  

4.  Neither the Veteran nor his representative has asserted that the Veteran failed to receive the August 2015 VA correspondence, submitted a statement of good cause for his failure to RSVP, or requested a new VA examination.  


CONCLUSION OF LAW

Entitlement to an increased disability rating in excess of 50 percent for psoriatic arthritis of the lumbar spine from November 22, 2013 is denied as a matter of law.  38 C.F.R. § 3.655 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In January 2015, the Board remanded the Veteran's claim in order to obtain VA treatment records and to afford the Veteran a VA examination regarding the current severity of his psoriatic arthritis of the lumbar spine.  VA treatment records from January 2015 document that the Veteran planned to travel overseas to Morocco beginning in May for at least three months; due to this, a subsequent April 2015 VA examination request was ultimately cancelled in June 2015.  

VA treatment records from early August 2015 document that the Veteran was hospitalized in Spain after becoming ill during his travels.  Subsequent VA treatment records from mid-August 2015 document that the Veteran had been discharged from the foreign hospital.  Thereafter, VA again initiated an August 2015 examination request, and in late August 2015, the VA Medical Center (VAMC) attempted to contact the Veteran in order to schedule an appointment for a VA spine examination.  The telephone number listed in Veteran's health record was no longer in service, but a notice letter was mailed to the Veteran's address of record informing him to contact the VAMC in order to schedule his VA examination.  In September 2015, VA again cancelled the outstanding VA examination request because the Veteran failed to RSVP in order to schedule his VA examination appointment.  

A subsequent September 2015 SSOC described the Veteran's failure to RSVP for the requested VA examination and provided the Veteran with the provisions of 38 C.F.R. § 3.655.  The RO wrote in the SSOC, "Evidence from this exam, which could have been instrumental in deciding your claim, was not available for consideration."  The SSOC was not returned as undeliverable.

In December 2015 and March 2017, the Veteran's representative submitted statements to VA, both of which acknowledged the Veteran's failure to RSVP for the VA examination.  The representative did not state that the Veteran did not receive the letter, did not request for VA to send another letter, or express that the Veteran had good cause for his failure to respond.

When entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(a) (2016).  When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  However, VA's duty to assist is not always "a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Id.  Additionally, in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process, such as notice regarding scheduled VA examinations.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2016).  

The record does not reflect that any of the notices from the VAMC or the September 2015 SSOC were returned as undeliverable.  Thus, the Veteran is presumed to have received them.  As stated above, in the SSOC, the RO provided the Veteran with the provisions of 38 C.F.R. § 3.655, which informed him that the failure to report for a VA examination in connection with a claim for increase without evidence of good cause would result in the denial of his claim.  Thus, the Veteran was put on notice that he could submit evidence of good cause for his failure to respond to the VAMC's letter and essentially informed the Veteran that the examination had the potential to provide instrumental evidence.  Moreover, neither the Veteran nor his representative in either the December 2015 Statement of Accredited Representative in Appealed Case or the March 2017 Post-Remand Brief, have provided good cause for the Veteran's failure to RSVP for the requested VA examination or indicated a desire to have an examination scheduled.  

Given the above, the Board is satisfied that the Veteran received notice regarding the examination request and failed to respond without good cause.  See 38 C.F.R. § 3.655.  Therefore, the Veteran's increased rating claim on appeal must be denied as a matter of law.  See 38 C.F.R. § 3.655(b); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An increased disability rating in excess of 50 percent for psoriatic arthritis of the lumbar spine from November 22, 2013 is denied as a matter of law.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


